Citation Nr: 0106436	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-00 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to the assignment of a 100 percent evaluation for 
the service connected post-traumatic stress disorder (PTSD) 
from May 29, 1992.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from March to August 1964 and 
from November 1965 to June 1966.

The original claim of entitlement to service connection for 
PTSD was received by the RO on May 29, 1992.  By rating 
decision in April 1993, service connection was awarded for 
PTSD and a 30 percent evaluation was assigned effective from 
the date of claim on May 29, 1992.  A timely notice of 
disagreement was received in July 1993.  By rating decision 
in October 1993, a 100 percent evaluation was assigned for 
PTSD effective from November 20, 1992.  

In December 1998, the veteran requested that the grant of the 
100 percent evaluation for PTSD be made effective from the 
original date of claim on May 29, 1992.  This appeal arises 
from a June 1999 rating decision of the Des Moines, Iowa RO.  
A timely appeal to the Board was perfected from the June 1999 
rating denial.  


REMAND

On review of the claims file, the Board notes that on the 
December 1999 substantive appeal, the veteran requested a 
Travel Board hearing before the Board.  The veteran had 
previously requested a personal hearing at the RO before a 
hearing office; the veteran was afforded such a hearing in 
September 1999.  The veteran's request for a Travel Board 
hearing, however, remains outstanding. 

Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals 
on the next available date.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




